United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lakeland, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1780
Issued: February 18, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 24, 2013 appellant filed a timely appeal of the May 14, 2013 decision of the
Office of Workers’ Compensation Programs (OWCP) which denied her claim for an
occupational disease. The Board also has jurisdiction over a June 11, 2013 decision of OWCP
which denied her request for reconsideration. Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
the case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained an occupational disease in the performance of duty; and (2) whether OWCP properly
denied appellant’s request for reconsideration under 5 U.S.C. § 8128(a).

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On March 25, 2013 appellant then a 62-year-old rural carrier, filed a Form CA-2, notice
of occupational disease, alleging that she developed a back sprain when delivering mail. She
became aware of her condition and realized that it was causally related to her employment on
February 14, 2013. Appellant stopped work on February 14, 2013.
In a statement dated March 1, 2013, appellant advised that she was delivering a package
on February 13, 2013. While walking up an uneven driveway, her right side gave out but she did
not fall. Appellant delivered the package and continued her route. She noted that the next day
she experienced back pain and sought medical attention.
In a March 5, 2013 Florida Workers’ Compensation status report, Dr. Stanley Haimes,
Board-certified in occupational medicine, noted that appellant sustained an injury on
February 13, 2013. He noted findings of slowed dysfunctional range of motion of the lumbar
spine and diagnosed a lumbar sprain and strain. Dr. Haimes noted with a checkmark that
appellant’s injury was work related. He stated that appellant did not have a preexisting condition
and recommended physical therapy. In work status reports dated March 14 and 21, 2013,
Dr. Haimes diagnosed lumbar sprain/strain and noted that she could return to work full time at
modified duty. In a report dated March 21, 2013, he noted that appellant presented with
decreased low back pain. He noted a slow gait but upright, intact station, no back spasms and
good range of motion with an intact neurovascular, sensory and motor function in both lower
extremities. A magnetic resonance imaging (MRI) scan of the low back revealed significant
chronic and degenerative changes with no acute herniated disc or nerve impingement.
Dr. Haimes diagnosed lumbar sprain/strain. He stated that the objective findings were consistent
with mechanical low back pain and with spasm; there were no objective findings of a herniated
disc or nerve impingement. Dr. Haimes opined that the MRI scan revealed chronic degenerative
changes that were not attributable to the injury but might be affecting the resolution. On April 2,
2013 he noted that appellant presented with continued low back pain. Dr. Haimes noted positive
findings upon examination and diagnosed sprain/strain of the lumbar spine and referred appellant
for physical therapy.
Appellant was also treated by Dr. Miguel Burgos, a Board-certified family practitioner.
On February 15, 2013 he noted severe right-sided pain in the lumbar and sacral region, from her
neck to the right leg, with right leg weakness, saddle numbness and constant gait disturbance for
three weeks. Dr. Burgos noted appellant’s history was significant for type II diabetes mellitus,
hypertension, osteoarthritis, depression (resolved), carpal tunnel decompression and a prior knee
arthroscopy. Lumbar spine examination revealed moderate tenderness, crepitus, pain at L4-5
with diminished range of motion, and normal sensory and motor function and deep tendon
reflexes. Dr. Burgos diagnosed low back pain, lumbar herniated disc with myelopathy, type II
diabetes mellitus, hypertension, obesity, osteoarthritis and polyneuropathy in diabetes. In
February 15 and 25, 2013 prescription notes, he noted that appellant was under his care from
February 14 to March 18, 2013 and could return to work on March 19, 2013.
On April 11, 2013 OWCP advised appellant of the evidence needed to establish her
claim. It requested that she submit a physician’s reasoned opinion addressing the causal
relationship of her claimed back condition to her specific work factors.

2

The employing establishment submitted an April 8, 2013 statement from appellant’s
supervisor, Denise Lee, who noted that appellant spoke to Beverly Reveron and requested a
workers’ compensation claim form for an injury which occurred 10 years prior. Appellant also
informed Ms. Reveron that she could have injured herself on February 13, 2013. Ms. Lee stated
that this was about two weeks after the alleged injury. She realized that appellant was getting
ready to retire and was out of paid leave until her retirement was granted.
Appellant submitted a February 20, 2013 lumbar spine MRI scan which revealed severe
central canal stenosis at L4-5 secondary to grade 1 anterolisthesis of L4-5 on a degenerative
basis with additional multilevel degenerative changes. In a March 4, 2013 form report,
Dr. Burgos noted that appellant’s disability began on February 13, 2013 and it was unknown
when she would be able to return to work. In work status reports dated March 5 and 7, 2013, he
diagnosed sprain/strain of the lumbar spine and noted that appellant could work modified duty
from March 5 to 14, 2013. An April 24, 2013 report from Dr. Burgos noted first treating
appellant for a low back injury on February 15, 2013 and noted that she remained symptomatic.
Appellant reported almost falling at work on February 13, 2013 and felt a sharp, shooting pain in
her back. He noted that an MRI scan revealed lumbar sacral sprain and lumbar sacral issues.
In a March 5, 2013 attending physician’s report, Dr. Haimes noted that appellant was
injured on February 13, 2013. He listed findings of chronic degenerative changes based on MRI
scan and diagnosed lumbosacral sprain. Dr. Haimes checked a box “yes” that appellant’s
condition was caused or aggravated by an employment activity noting that she was status post
fall. In reports dated April 9 to 23, 2013, he noted treating appellant for continued low back pain
and diagnosed lumbar sprain and strain. He noted that appellant was slowly progressing and
would benefit from physical therapy and an orthopedic evaluation. Dr. Haimes returned
appellant to work full-time modified duty. On April 16, 2013 he noted that on February 13, 2013
appellant sustained an injury and diagnosed sprain and strain of the lumbar spine.
In an April 29, 2013 statement, appellant described her job duties. She indicated that the
day after her injury she could not stand up on her right side and had unbearable pain. Appellant
sought medical attention the next day. She noted returning to work with restrictions.
In a May 14, 2013 decision, OWCP denied appellant’s claim on the grounds that the
medical evidence was insufficient to establish that her back condition was causally related to
work activities.
In an appeal request form dated June 3, 2013, appellant requested reconsideration.
In a June 11, 2013 decision, OWCP denied appellant’s request for reconsideration on the
grounds that the evidence submitted was insufficient to warrant a merit review.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim. When an employee claims that he or she sustained an
injury in the performance of duty, he or she must submit sufficient evidence to establish that he
or she experienced a specific event, incident or exposure occurring at the time, place and in the

3

manner alleged. Appellant must also establish that such event, incident or exposure caused an
injury.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.3
ANALYSIS -- ISSUE 1
It is not disputed that appellant’s duties as rural carrier included walking, standing,
lifting, pushing, pulling, driving and carrying packages while delivering mail. She was
diagnosed with lumbar sprain/strain and central canal stenosis at L4-5 secondary to grade 1
anterolisthesis of L4-5. The Board finds that appellant has not submitted sufficient medical
evidence to establish that her back condition is causally related to her employment activities.
Dr. Haimes noted on February 13, 2013 that appellant sustained an injury. He diagnosed
a lumbar sprain and strain and checked a box to indicate that the injury was work related. On
March 5, 2013 Dr. Haimes listed that appellant was injured on February 13, 2013. He diagnosed
lumbosacral sprain and checked a box “yes” that appellant’s condition was caused or aggravated
by an employment activity noting that she was status post fall. The Board has held that an
opinion on causal relationship which consists only of a physician checking “yes” to a form
medical report question on whether the claimant’s condition was related to the history given is of
diminished probative value. Without any explanation or rationale for the conclusion reached,
these reports are insufficient to establish causal relationship.4 In March 21 and April 2, 2013
reports, Dr. Haimes diagnosed lumbar sprain/strain and noted that an MRI scan revealed chronic
degenerative changes that were not attributable to the injury but may be affecting the resolution.
2

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).
3

Solomon Polen, 51 ECAB 341 (2000).

4

D.D., 57 ECAB 734 (2006); Sedi L. Graham, 57 ECAB 494 (2006); Lucrecia M. Nielson, 41 ECAB 583,
594 (1991).

4

He failed to provide a history of injury5 or offer a rationalized opinion addressing how specific
work activities caused or contributed to the diagnosed back condition.6 Consequently, the
opinion of Dr. Haimes is insufficient to establish appellant’s occupational illness claim.
In an April 24, 2013 report, Dr. Burgos treated appellant for a low back injury on
February 15, 2013 and noted that she remained symptomatic. Appellant reported almost falling
at work on February 13, 2013 and felt a sharp, shooting pain in her back. Dr. Burgos repeated
the history of injury as reported by appellant without providing his own opinion regarding
whether appellant’s condition was work related. He did not provide a rationalized opinion
addressing the causal relationship between appellant’s lumbar condition and the factors of
employment believed to have caused or contributed to her condition.7 Therefore, Dr. Burgos’
report is insufficient to meet appellant’s burden of proof. The other reports of record from him
are similarly insufficient as they do not specifically address whether work factors caused or
contributed to appellant’s low back condition.8
On appeal, appellant contends that she submitted sufficient medical evidence to establish
her claim. The Board finds that the medical evidence of record does not adequately address the
issue of causal relationship.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of FECA,9 OWCP has the discretion to reopen a case for review
on the merits. It must exercise this discretion in accordance with the guidelines set forth in
section 10.606(b)(2) of the implementing federal regulations, which provide that a claimant may
obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence that:
“(i) Shows that [OWCP] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by [OWCP];
or
5

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history have little
probative value).
6

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
7

See supra note 6.

8

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
9

5 U.S.C. § 8128(a).

5

“(iii) Constitutes relevant and pertinent new evidence not previously considered
by [OWCP].”10
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.11
ANALYSIS -- ISSUE 2
OWCP’s most recent merit decision dated May 14, 2013 denied appellant’s claim for
compensation on the grounds that she failed to provide sufficient medical evidence to establish
that the diagnosed condition was causally related to established work duties. It denied her
reconsideration request, without a merit review.
In her request for reconsideration, appellant did not show that OWCP erroneously applied
or interpreted a specific point of law. She did not identify a specific point of law or show that it
was erroneously applied or interpreted. Appellant did not advance a new and relevant legal
argument.
The Board notes that the underlying issue in this case is whether appellant’s diagnosed
condition is causally related to her work duties. That is a medical issue which must be addressed
by relevant medical evidence.12 A claimant may also be entitled to a merit review by submitting
new and relevant evidence, but appellant did not submit any new and relevant medical evidence
in support of her claim.
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted
a specific point of law, advance a relevant legal argument not previously considered by OWCP,
or submit relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her
claimed conditions were causally related to her employment.13 The Board further finds that
OWCP properly denied her request for reconsideration dated June 3, 2013.

10

20 C.F.R. § 10.606(b)(2).

11

Id. at § 10.608(b).

12

See Bobbie F. Cowart, 55 ECAB 746 (2004).

13

With her request for an appeal, appellant submitted additional evidence. However, the Board may not consider
new evidence on appeal; see 20 C.F.R. § 501.2(c).

6

ORDER
IT IS HEREBY ORDERED THAT the June 11 and May 14, 2013 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: February 18, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

